Citation Nr: 1717434	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-13 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to a rating in excess of 50 percent since October 22, 2008 for posttraumatic stress disorder (PTSD) with depression.

2. Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) since January 4, 2016.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Anwar, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) from September 2010 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The case was remanded in March 2016 for evidentiary development and for a new mental health examination. All actions ordered by the remand have been accomplished and the case is ready for appellate review.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 


FINDINGS OF FACT

1. The symptoms of the Veteran's PTSD were indicative of no greater than occupational and social impairment with reduced reliability and productivity and difficulty in establishing and maintaining effective work and social relationships.

2. The service-connected disabilities were not shown to preclude the Veteran from securing and following substantially gainful employment consistent with his work and education background.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016). 

2. The criteria for the assignment of a TDIU rating have not been met. 38 U.S.C.A.§§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.§§ 3.340, 3.341, 4.16, 4.18 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.327 (2016).

The VCAA provisions include an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits, and they redefine the obligations of VA with respect to the duty to assist the Veteran with a claim. Regarding claims for increased disability ratings, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The RO issued a notice letter to the Veteran in July 2013 that met the VCAA notice requirements.

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been provided. The Veteran's Social Security Administration (SSA) records, pertinent post-service medical records, VA examination reports, personal statements, buddy/lay statements, and hearing transcripts have been added to the case file. There is no indication of any additional relevant evidence that has not been obtained.

Regarding the duty to provide adequate VA medical examinations, the Veteran was provided thorough VA examinations in December 2013 and May 2016. These examinations fully addressed the Veteran's allegations and symptoms, and are probative. The VA examiners reviewed the Veteran's medical history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability. In addition, the VA examiners addressed all the relevant rating criteria for rating PTSD, including the functional impact of the Veteran's disability upon his occupational and social functioning. There is no duty to provide another examination or a medical opinion. See 38 C.F.R. §§ 3.326, 3.327 (2016).

VA has satisfied its duty to notify and assist and the Board may proceed with appellate review.

Increased Rating - Mental Disorders

In May 2012, the Veteran indicated his initial disability rating of 30 percent for his service-connected PTSD should have been higher. In March 2014 the RO increased his initial disability rating to 50 percent disabling. The Veteran maintains his initial disability rating should be evaluated at 70 percent.

VA has adopted a Schedule for Rating Disabilities (Schedule) to evaluate service-connected disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV. Disability evaluations assess the ability of the body as a whole, the psyche, or a body system or organ to function under the ordinary conditions of daily life, to include employment. 38 C.F.R. § 4.10. The percentage ratings in the Schedule represent the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A.          § 1155; 38 C.F.R. § 4.1. The percentage ratings are generally adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the disability. Id.

The Schedule assigns DCs to individual disabilities. DCs provide rating criteria specific to a particular disability. If two DCs are applicable to the same disability, the DC that allows for the higher disability rating applies. 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability is resolved in favor of the claimant. 38 C.F.R. § 4.3. The Schedule recognizes that a single disability may result from more than one distinct injury or disease; however, rating the same disability or its manifestation(s) under different DCs - a practice known as pyramiding - is prohibited. See 38 C.F.R. § 4.14.

In disability rating cases, VA assesses the level of disability from the initial grant of service connection or a year prior to the date of application for an increased rating and determines whether the level of disability warrants the assignment of different disability ratings at different times over the course of the claim, a practice known as "staged ratings." See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) (holding that staged ratings may be warranted in increased rating claims).

The Veteran's PTSD has been evaluated under 38 C.F.R. § 4.130 as 50 percent disabling since October 2008 under the General Rating Formula for Mental Disorders, which assigns ratings based on particular symptoms and the resulting functional impairments. See 38 C.F.R. § 4.130, DC 9411. 

The General Rating Formula for PTSD is as follows:

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

38 C.F.R. § 4.130 (2016).

The symptoms associated with each rating in 38 C.F.R. § 4.130 are not intended to constitute an exhaustive list; rather, they serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Thus, the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the DCs. See id. VA must consider all symptoms of a claimant's disorder that affect his or her occupational and social impairment. See id. at 443. If the evidence demonstrates that a claimant has symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the DC, the appropriate, equivalent rating will be assigned. Id. In this regard, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. Although VA considers the level of social impairment, it does not assign an evaluation based solely on social impairment. Id. VA must consider all of the claimant's symptoms and resulting functional impairment as shown by the evidence in assigning the appropriate rating, and will not rely solely on the examiner's assessment of the level of disability at the moment of examination. See id.

The Veteran's records include evaluations based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), which includes Global Assessment Functioning (GAF) scores. GAF scores are based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." DSM-IV; see Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

According to DSM-IV, a score of 51-60 indicates "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)." A score of 41-50 indicates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)." Id. A score of 31-40 indicates "[s]ome impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work)." Id. The Court has found that certain scores may demonstrate a specific level of impairment. See Richard, 9 Vet. App. at 267; see also Bowling v. Principi, 15 Vet. App. 1, 14-15 (2001) (observing that a GAF score of 50 indicates serious impairment).

Although a medical professional's classification of the level of psychiatric impairment reflected in the assigned GAF score is probative evidence of the degree of disability, such a score is not determinative of the rating assigned by VA in evaluating a psychiatric disorder under the rating criteria. See VAOPGCPREC 10-95 (March 31, 1995).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2014). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims. See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In assigning a higher disability rating, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

October 2008 consult notes indicate the Veteran endorsed depression, decreased enjoyment, disruptive sleep, negative frame of mind and anxiety after admitting to being a victim of a military sexual assault incident. The Veteran was diagnosed with depression and anxiety consistent with PTSD and assessed a 61 GAF score.

Consult notes from January to December 2009 indicate diagnoses of depression and PTSD. The Veteran generally demonstrated a depressed mood, constricted affect, and anxiety. The Veteran reported he never talked about the assault until recently. He reported feeling ashamed, troubled by feelings of victimization and helplessness, but that his anxiety was diminishing the more he talked about his history of abuse. He also reported he lived alone and that he avoided relationships and intimacy. His anxiety level was moderately high and he had difficulty talking about the assault. Examinations during this time indicate the Veteran was generally alert, oriented, casually groomed, with good eye contact, soft speech and goal-directed thought processes. The Veteran denied delusions, hallucinations, suicidal ideation. Continued individual therapy was recommended

Consult notes from 2010 indicate PTSD with depression. The Veteran generally demonstrated depressed mood, intrusive recurrent memories of in-service trauma, and that he kept to himself and was guarded. Continued individual therapy was recommended.

Consult notes from 2011 indicate PTSD with depression. The Veteran generally demonstrated neutral or dysthymic mood, constricted or appropriate affect, alertness, good hygiene and grooming, organized and cooperative behavior, with memory and cognition intact. He was generally assessed as stable but guarded. Continued individual therapy was  recommended.

Consult notes from 2013 indicate PTSD with depression. The Veteran generally demonstrated neutral mood, constricted or appropriate affect, good eye contact, normal voice, good hygiene and grooming, linear thought process, appropriate thought with no psychosis, organized and cooperative behavior, with memory and cognition intact. The Veteran had retired from his long career as a semi-truck driver and recently had a pacemaker installed. 

During the July 2013 informal hearing, the Veteran reported he had a tendency to under-report his symptoms. He reported he struggles with PTSD and depression symptoms daily. He has chronic suicidal ideation, a short temper and often demonstrates unprovoked irritability. He noted he quit his semi-truck driver job because of PTSD and depression, noting a problem with his supervisor that almost resulted in a physical altercation. He admitted to drinking alcohol to medicate his symptoms of depression and PTSD. 

During a December 2013 VA medical examination, the Veteran reported always feeling depressed. He reported feeling worthless, guilt, hopelessness, difficulty concentrating and making decisions, and loss of initiatives. He reported suicidal ideation "almost every day." He reported difficulty controlling his worries and that he sees himself as tense, worrisome and restless. He reported muscle tension caused by anxiety. He described sudden onset anxiety symptoms such as a racing heart, sweating, trembling, shortness of breath, sensation of smothering, chest pain, nausea, dizziness, chills, heat sensations, numbness, feelings of unreality and detachment, fear of losing control, going crazy and dying. He described the military sexual assault incident that has triggered recurrent distressing nightmares and flashbacks. During flashbacks he loses orientation to place and time. He also reported distress upon exposure to external cues that resemble aspects of the sexual assault. 

The examiner noted the Veteran had recurrent involuntary and intrusive distressing memories of the traumatic event, recurrent distressing dreams about the event, and dissociative reactions such as flashbacks as if the traumatic event were recurring. The Veteran also had intense or prolonged psychological distress and marked physiological reactions to internal or external cues that resemble the traumatic event. The Veteran reported persistent, distorted cognitions about the cause or consequences of the event that lead to self-blame or blaming others, as well as a persistent negative emotional state. The Veteran also reported irritable behavior, angry outbursts, hypervigilance, exaggerated startled responses, concentration problems and sleep disturbances. 

However, the examiner observed the Veteran was coherent, friendly, cooperative, talkative, oriented to time and place, with good hygiene and eye contact. The Veteran was calm, with normal speech, clear, logical, with no evidence of delusions. He did not evidence hallucinations and denied history of same. The Veteran did not demonstrate a flat affect or a formal thought disorder. His mood was appropriate and affect was expressive. The Veteran was able to manage his own financial affairs. 

The examiner noted the Veteran demonstrated malingering and endorsed the psychological questions such that an accurate assessment of his PTSD was difficult. The examiner noted the Veteran's treating VA psychologist has diagnosed him with PTSD and depression. The examiner rendered a diagnosis of Other Specified Trauma and Stressor-Related Disorder. The examiner opined "his symptoms are characteristic of a trauma- and stressor-related disorder that are causing him clinically significant distress and impairment in social functioning[.]" The examiner also opined the Veteran demonstrated occupational and social impairment due to mild or transient symptoms. 

During the January 2016 hearing, the Veteran indicated he under-reports his PTSD and depression symptoms. He reported a history of having a short temper, violence, lack of trust and sleep disturbances. He reported daily suicidal ideation and feelings of self-blame and guilt. He indicated difficulty with maintaining close relationships, although he did acknowledge having a few friends. He reported incidents of harm to self and others. He reported a ritual of cleaning every weapon he owns every night before he goes to bed. He indicated he retired not because he wanted to stop working but because he did not want to keep working under his current supervisor. 

During the May 2016 VA medical examination, the Veteran reported he continues to live alone. He saw his children monthly and was reengaging with Vietnam Veteran groups at the urging of his treatment team. He denied participating in recurring social or recreational activities. He reported suicidal ideation daily, but denied any intent or plan to follow through. The examiner noted, however, that consult notes from 2013 to 2015 indicated "no suicidal ideation."  The Veteran reported verbal aggression, but denied any other interpersonal violence or behavior problems since the last examination. He denied negative consequences of his alcohol consumption. 

The examiner noted the Veteran has recurrent, involuntary and intrusive distressing memories of the trauma, recurrent distressing dreams related to the trauma, and intense or prolonged psychological distress at exposure to internal or external cues that resemble an aspect of the trauma. The examiner also noted the Veteran demonstrated persistent and exaggerated negative beliefs or expectations of himself or others; persistent negative emotional states such as fear, horror, anger, guilt or shame; and feelings of detachment or estrangement from others. The examiner also noted the Veteran reported irritable behavior and angry outbursts with little or no provocation; hypervigilance; and sleep disturbances.

The Veteran's diagnoses included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mood and motivation disturbances, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stress circumstances, including work or a worklike setting. 

The examiner observed the Veteran was alert; fully oriented to self, location and time; and casually dressed, with appropriate hygiene and grooming.  Eye contact was appropriate. The Veteran's mood was angry and hateful, and his affect was initially moderately to severely angry, although he calmed down when discussing collaborative boundaries. The Veteran remained moderately irritable throughout the examination with a constricted range of expression overall. The Veteran was suspicious and ruminative, with no indication of homicidal ideation, hallucination or delusions. He endorsed suicidal ideation without a plan or intent. His speech was loud and rapid but normalized in volume and rate as he calmed; speech was normal in rhythm; and his language was fluent. His memory and attention appeared intact. The examiner indicated the Veteran was capable of managing his own financial affairs. 

The examiner indicated the Veteran continued to endorse the psychological assessment questions as he did in the December 2013 examination, which makes an accurate diagnosis difficult because the validity of self-reporting symptoms are questioned. The examiner opined the Veteran demonstrated occupational and social impairment with reduced reliability and productivity. "This is grossly consistent with the Veteran's previously identified level of functional impairment and does
not represent a significant change from his previously noted level of functioning." The examiner noted the record indicates the Veteran has "consistently maintained safety in thought and behavior, overcome social stressors [...] traveled with friends, [...] participated in an 18-month romantic relationship, and other indicators of continued functioning at his established social baseline, if not potential mild improvement in social functioning." 
 
The Veteran consistently demonstrates anxiety symptoms, and disturbances of mood and motivation throughout the appellate period. However, the frequency, severity, and duration of the Veteran's psychiatric symptoms do not indicate his PTSD caused occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships. The Veteran has not demonstrated severe impairment, such that would warrant a 70 percent rating. He visits regularly with his children, has had a previous romantic relationship for over a year, and engages with Vietnam veterans through veteran service organizations. Additionally, the record indicates the Veteran is enjoying retirement and has not actively engaged in seeking additional employment. 

Throughout the appellate period, there were no reports of intermittently illogical, obscure or irrelevant speech. There was no near-continuous panic or depression affecting his ability to function independently, appropriately or effectively. There had been no evidence of impaired impulse control when the Veteran was not using drugs or alcohol or spatial disorientation. He had not shown an inability to adapt to stressful circumstances or to maintain effective relationships. Though he did have some passive and occasionally active thoughts of self-harm, he did not pose a persistent danger of hurting himself or others. There had been no periods of disorientation to time or place, or memory loss for names of close relatives or an occupation or home. In short, he does not have the constellation of symptoms indicative of the more severe disability. Thus, the Board finds that a 70 percent rating is not warranted.

Accordingly, the benefit-of-the-doubt rule applies and the Veteran's PTSD warrants a disability rating of 50 percent, but not higher, since October 22, 2008. See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

Extra-Schedular Considerations

The Board has also considered whether referral for extra-schedular consideration is warranted. In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular evaluation is made. 38 C.F.R. § 3.321 (b)(1); Thun v. Peake, 22 Vet. App. 111 (2008). In this case, the record does not establish that the rating criteria are inadequate. 

The medical findings, including affect, speech, disturbances in  mood and motivation, and difficulty in maintaining effective social and work relationships, are "like or similar to" those explicitly listed in the rating criteria, which considers symptoms such as impairment of health, incapacitating episodes, and chronic residuals. Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002). Moreover, the Veteran has not expressly raised the matter of entitlement to an extraschedular rating. His contentions have been limited to those discussed above, that his PTSD and depression symptoms manifest to a higher degree than the current assigned rating contemplates. 

In view of the circumstances, the Board finds that the rating schedule is adequate and referral for extraschedular consideration is not needed under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Accordingly, referral for consideration of an extraschedular rating is not warranted.

TDIU

The Veteran contended at the January 2016 hearing s that he is unable to gain and maintain any type of substantially gainful employment due to service-connected disabilities. He formally applied for TDIU on March 31, 2016.

A total rating based on unemployability due to service-connected disabilities may be granted if the service-connected disabilities preclude the Veteran from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability rated at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent. 38 C.F.R. § 4.16 (a).  For those Veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disabilities are sufficient to produce unemployability; such cases should be referred to the Director, Compensation Service, for extraschedular consideration. 38 C.F.R. § 4.16 (b).

Prior to January 4, 2016, the Veteran's service-connected disabilities did not meet the schedular requirements for a TDIU as service connection was in effect for PTSD only, rated at 50 percent disabling. However, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation Service, for extraschedular consideration. The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed. See 38 C.F.R. § 4.16(b).

Here, the Board finds that the weight of the evidence, lay and medical, establishes that he was not unable to secure and follow a substantially gainful occupation due to his service-connected disabilities prior to January 4, 2016, and referral to the Director, Compensation Service for extraschedular consideration is not warranted.  

During the January 2016 hearing, the Veteran contended he could not maintain a job because of his inability to suppress his anger and temper. He stated "I wanted to stay working because [...] I liked my job, but I just couldn't take it anymore." The Veteran indicated on his TDIU application that "everything with the job just pissed me off." The record, however, indicates the Veteran has not sought other employment since he retired in May 2013. Consult notes indicates the Veteran has enjoyed more leisure time since retiring and has not indicated any financial burden or aggravation of disability symptoms from an inability to obtain employment. 

The May 2016 examiner opined that "while it is likely that his psychiatric symptoms would have a moderate negative impact on his overall occupational functioning should he seek to return to the workforce, as they did previously throughout his working career, there is [no] evidence in the available medical record to suggest a change from his previous functional baseline that would render him unable to engage in substantial gainful employment." 

The Board finds this opinion highly probative of the Veteran's ability to be gainfully employed. His PTSD symptoms remain stable when he engages in regular counseling, and the May 2016 examiner indicates his symptoms are improving slightly since retirement. The evidence establishes that while the Veteran's PTSD may impact his functioning while employed, it does not preclude him from employment. The Board finds that after consideration of all of the evidence of record that the preponderance of the evidence is against the assignment of a TDIU rating prior to January 4, 2016. 



ORDER

A rating in excess of 50 percent for PTSD is denied.

TDIU is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


